Item 77(C) Matters Submitted to a Vote of Security Holders At a Special Meeting of Shareholders of Liberty Street Horizon Fund (the "Fund"), held on September 22, 2009, shares were voted as summarized below on the following proposal presented to shareholders: To approve an agreement and plan of reorganization providing the transfer of all of the assets of the Fund, a series of Forum Funds, to a newly created series of Investment Managers Series Trust. For Against Abstain 10,006,283.63 12,222.84 41,565.55
